   Case 6:20-cv-00032-RSB-BKE Document 29 Filed 11/02/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


BILLY RICKS JR.,

               Petitioner,                                 CIVIL ACTION NO.: 6:20-cv-32

       v.

ALLEN DILLS, Warden,

               Respondent.


                                            ORDER

       After a careful and de novo review of the entire record, the Court concurs with the

Magistrate Judge’s October 6, 2020 Report and Recommendation, to which Petitioner filed

Objections, (doc. 28). The Court finds Petitioner’s Objections unavailing and OVERRULES

them. Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 26), as the

opinion of the Court, GRANTS Respondent’s motion to dismiss, (doc. 18), and DISMISSES

Petitioner’s 28 U.S.C. § 2254 petition as untimely. Petitioner is also not entitled to a Certificate

of Appealability, rendering moot any request for in forma pauperis status on appeal. The Court

DIRECTS the Clerk of Court to CLOSE this case.

       SO ORDERED, this 2nd day of November, 2020.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
